          Case 5:19-cv-00868-R Document 81 Filed 07/23/20 Page 1 of 6



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

NICOIS M. SMITH,                             )
                                             )
                    Plaintiff,               )
                                             )
v.                                           )         CIV-19-868-R
                                             )
OKLAHOMA STATE OF, ET AL.,                   )
                                             )
                    Defendants.              )

                                        ORDER

      Before the Court is Plaintiff’s Objection to the June 29, 2020 Third Supplemental

Report and Recommendation issued by Magistrate Judge Gary M. Purcell. (Doc. No. 80).

Therein Judge Purcell recommends that the case be dismissed without prejudice because

Plaintiff has failed to serve Defendants with process as ordered on March 23, 2020.

Specifically, Plaintiff did not provide the necessary service papers to the United States

Marshal’s Service so that it could attempt to serve Defendants on Plaintiff’s behalf. (Doc.

No. 77). Judge Purcell further recommends dismissal pursuant to Federal Rule of Civil

Procedure 41(b), because Plaintiff has failed to prosecute this action by failing to comply

with the Court’s prior order regarding service. Id. Plaintiff’s objection to the Report and

Recommendation gives rise to the Court’s obligation to undertake a de novo review of

those portions of the Report and Recommendation to which Plaintiff makes specific

objection. Having conducted this review, the Court finds as follows.

      Plaintiff filed this action on September 17, 2019 naming seven Defendants: (1) the

State of Oklahoma; (2) Detention Officer Combs; (3) Detention Officer Texas; (4)
               Case 5:19-cv-00868-R Document 81 Filed 07/23/20 Page 2 of 6



Oklahoma County Detention Center; (5) Oklahoma County Sheriff’s Office; (6) Detention

Officer Rios; and (7) Detention Officer Campbell. (Doc. No. 1). Plaintiff alleged therein

the violation of his civil rights because several cells at the Oklahoma County Detention

Center were allegedly opened to permit detainees access to Mr. Smith and he was assaulted

by men detained at the facility.1

           Mr. Smith was recently released from custody of the Oklahoma Department of

Corrections and represents to the Court that during his incarceration he had difficulty

receiving his legal mail. Although he indicates that he previously requested that the Court

issue summonses, there is no such request in the court file. The Court finds that Mr. Smith

has shown good cause for failing to timely serve the Defendants, and the Court hereby

orders the following.

           On December 30, 2019, Plaintiff filed an Amended Complaint (Doc. No. 39) as

permitted by an Order dated December 2, 2019. (Doc. No. 29). On January 6, 2020, Judge

Purcell concluded that Plaintiff’s Amended Complaint was not on the proper form, did not

formally name any party as a Defendant, and that it was impossible to comprehend the

allegations therein. (Doc. No. 42). Judge Purcell further informed Plaintiff that an amended

complaint supersedes the prior complaint, and therefore, the only allegations before the

Court were those set forth in the nonsensical document filed on December 29, 2019. Judge

Purcell offered Plaintiff the opportunity to file a Second Amended Complaint before

January 20, 2020. Id.



1
    He also alleged that he was tranquilized or sedated.

                                                           2
             Case 5:19-cv-00868-R Document 81 Filed 07/23/20 Page 3 of 6



         Coincidentally, the same day that Judge Purcell granted Plaintiff leave to amend,

Plaintiff filed another Amended Complaint, using the proper form. (Doc. No. 43). Plaintiff

identified three Defendants, the Board of County Commissioners, Sean Ramm, an

Oklahoma County detention officer previously identified as Lamb, and Hitties Hicks, a

detention officer named in the caption, but not listed separately on the form complaint.2

Plaintiff alleged Defendants conspired to interfere with his rights under § 1983 by failing

to protect him from violence, and denying him medical care. He listed Defendants Ramm,

Hicks, and the Board of County Commissioners. He also lists additional officers not

identified in the caption as parties or identified in the appropriate section of the form,

specifically detention officers Davis, Texas, Cambell, and Rios. (Doc. No. 43, p. 5).                             He

alleged that the Board of County Commissioners neglected its duty to protect him from

violent sexual assault. Id. p. 6.

         On March 3, 2020, Judge Purcell issued an order permitting Plaintiff an additional

attempt at pleading his claims by filing a Third Amended Complaint not later than March

20, 2020. The Order was premised on deficiencies noted by Judge Purcell, including the

absence of allegations of personal participation by the individually named Defendants and

the need to identify the actions of each Defendant in allegedly violating Plaintiff’s rights.

On March 13, 2020, Plaintiff filed a document entitled “Order to Fix Deficiencies of

Ammended (sic) Complaint.” (Doc. No. 51). The document included additional factual

allegations against the detention officers, although it did not attempt to identify which facts


2
  The form complaint has space for two Defendants and instructs a Plaintiff that “[i]f there are more than two
defendants, describe the additional defendants using this same format on a separate sheet(s).” (Doc. No. 43, p. 4). No
additional sheet was attached.

                                                          3
             Case 5:19-cv-00868-R Document 81 Filed 07/23/20 Page 4 of 6



applied to which officer, indicating the officers led and initiated a cowardly gang rape and

that the Oklahoma County Detention Center did not allow testing or treatment of him, the

alleged victim.

        On March 23, 2020, Judge Purcell issued an Order Requiring Service and Special

Report. Plaintiff was directed to complete the necessary service papers and to return those

to the Clerk of Court within twenty-one days for processing and issuance. Plaintiff was

granted ninety days to effect service, which period expired on June 22, 2020.3 From the

record, it appeared that Plaintiff made no steps toward service, although his objection

includes a “Motion to Summons” that lists the Defendants and a notation indicating that

“[t]here was a copy of this filed that I believed was what was need[ed] along with cop[ies]

of the complaints so that the US Marshals could serve the Defendants.” (Doc. No. 80, p. 2.

No original of this document appears in the Court’s case file. Regardless, because Plaintiff

did not complete service of process by June 22, 2020, on June 29, 2020, Judge Purcell

issued the Report and Recommendation at issue herein, recommending dismissal because

Plaintiff had failed to timely serve and for failure to comply with the Court’s prior orders.

        Further complicating the issues in this case is the fact that Plaintiff submitted several

unsigned documents, contrary to the requirements of Federal Rule of Civil Procedure 11.

The Court returned Documents 51, 53, 55, 56, 57, and 58 to Plaintiff for his signature.

Although he represents that he returned those documents to the Court with signatures, they

have not been received. Thus, on June 8, 2020, the Court struck those filings, which


3
  The ninety-day period ended on June 21, 2020, a Sunday, and therefore, pursuant to Rule 6 of the Federal Rules of
Civil Procedure, the deadline expired the next day.

                                                        4
              Case 5:19-cv-00868-R Document 81 Filed 07/23/20 Page 5 of 6



includes the “Order to Fix Deficiencies of Ammended (sic) Complaint” document number

51. (Doc. No. 71). As a result, the operative pleading in this case at this time is Plaintiff’s

Second Amended Complaint (Doc. No. 43), which Judge Purcell construed as “nonsensical

rambling with an occasional legal citation.” (Doc. No. 50, p. 1).

         The Court finds that the most logical way to proceed in this case is to dismiss this

action without prejudice, under 28 U.S.C. § 1915A(b). Plaintiff is appearing pro se,

however, he must nevertheless adhere to both the Federal Rules of Civil Procedure and the

Court’s Local Civil Rules. To that end, because the dismissal is without prejudice, Plaintiff

may file a new lawsuit addressing the same issues raised in this lawsuit, addressing the

shortcomings identified by Judge Purcell and the undersigned. A Pro Se Prisoner Civil

Rights Complaint form is provided for Mr. Smith’s use. He will need to either pay a filing

fee or seek leave to proceed in forma pauperis. The Court presumes that, because Mr.

Smith is no longer incarcerated, many of the issues he alleges with regard to receiving

documents from the Court and mailing documents here will not recur. Mr. Smith should

pay careful attention to the instructions in the form, especially with regard to identifying

the persons he wishes to name as Defendants and the factual allegations against such

persons. He should be aware that it is insufficient to refer to his prior filings in this case or

his other cases as factual allegations.4




4
   The Court understands the difficulties in litigating a case pro se. Mr. Smith, however, filed many irrelevant
documents in the course of pursuing his claims, muddying the record and creating more work for himself in the
process. The various premature motions to compel and the motions for release citing § 2255 were unnecessary
distractions to the Court and for Mr. Smith, especially in light of the fact that many of his filings were returned because
he had not affixed his signature.

                                                            5
          Case 5:19-cv-00868-R Document 81 Filed 07/23/20 Page 6 of 6



      For the reasons set forth herein, Plaintiff’s case is hereby DISMISSED WITHOUT

PREJUDICE. The Clerk of Court is directed to mail this Order to Plaintiff along with a

blank § 1983 form and a blank “Pro Se Litigant’s Request for Issuance of Summons” form,

as required by Local Civil Rule 3.1.

      IT IS SO ORDERED this 23rd day of July 2020.




                                          6
